CORNELL, J.
The motion is granted to be complied with within a period of ten days next following the filing of this memorandum. This action is not taken under section 1659c of the 1935 Cumulative Supplement to the General Statutes, or the rules of court adopted pursuant thereto, the provisions of which it is believed are not adapted thereto.
The matter sought to be examined is, at least, as important to a defendant as is a physical examination of a plaintiff and for like reasons as those stated in respect of the latter, in Cook vs. Miller, 103 Conn. 267, 272. Moreover, the power to order such an examination is inherent in a court whose aim must be the exposure of the truth, to the attainment of which the authority to direct measures calculated to aid in revealing it is essential.